DETAILED ACTION
Response to Amendment
The amendment filed April 14, 2021 is considered herein.
Claims 1 and 9 have been amended.
Claim 8 has been cancelled.
Claims 1-7 and 9-20 are pending with claims 16-20 being withdrawn to the non-elected group.
Claims 1-7 and 9-15 are considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEBALLE et al (US PG PUB 2015/0243867), in combination with KUCHEROV et al (US Patent 6,946,596).
Regarding claims 1, 9 and 15, GEBALLE et al teaches a power source element in figure 3 comprising a first conductor (collector electrode) and second conductor (emitter electrode) with a gap therebetween both electrically connected.   Paragraph 59 of GEBALLE et al details the use of a dielectric or insulating material like a ceramic in between the conductors as spacers (13) shown in figure 3.  Figure 3 shows the spacers to have uniformity in size.  Their solidity would be necessary for providing the spacing functionality ensuring the spacing stays consistent as is detailed in paragraph 59.  Paragraph 16 details the surface of a first conductor or collector electrode to have a work function less than 1 eV and the surface of a second conductor or emitter electrode facing the first conductor to have a work function less than 3 eV.  This overlapping range would render obvious the claimed range obvious.  Operation of the device “at any temperature above absolute zero” is acknowledged to be similar to that of GEBALLE et al in two interpretations.  Paragraph 18 details use of the device in temperature situations greater 

GEBALLE et al fails to disclose the dielectric layer between the collectors to be less than 200 angstrom.

KUCHEROV et al teaches a power generator comprising a low work function conductor and a high work function conductor in c. 2, l. 10-16 with a dielectric layer therebetween, just as in GEBALLE et al.  KUCHEROV et al teaches the spacers to be regular or uniform in shape and spacing in c. 8, l. 13-44.  Moreover, the teaching of the spacers being made of particles ensures their solidity.  Column 6, lines 34-57 detail the separation of electrodes to be less than 5 nm.  This citation and c. 6, l. 9-13 further details the separation to be ideal in that sizing so as to allow for significant quantum tunneling effects in electron transport.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to utilize the smaller separation of KUCHEROV et al between the conductors of GEBALLE et al so as to increase energy generation due to tunneling electron transport.   The claim is directed to an apparatus which enables quantum tunneling when the surfaces to are at the same temperature, but the manner of operation of the device does not differentiate the apparatus claim from the prior art, see MPEP section 2114.  Moreover, it is the position of the examiner, since the prior art device of GEBALLE et al as modified by KUCHEROV et al provides the same structure comprising the required work function surfaces with the claimed dielectric layer spacing, the 

In the alternative, KUCHEROV et al teaches a power generator comprising a low work function conductor (collector or first conductor) and a high work function conductor (emitter or second conductor, taught to be about 3.5 eV in c. 7, l. 22-28) in c. 2, l. 10-16.  The two conductors are separated by a gap identified to be filled with titanium dioxide and a vacuum gap air in the c. 8, l. 34-53 both read on a dielectric layer.  KUCHEROV et al teaches the spacers to be regular or uniform in shape and spacing in c. 8, l. 13-44.  Moreover, the teaching of the spacers being made of particles ensures their solidity.  Column 6, lines 34-57 detail the separation of conductors to be less than 5 nm.  This citation and c. 6, l. 9-13 further details the separation to be ideal in that sizing so as to allow for significant tunneling effects in electron transport.

KUCHEROV et al fails to disclose the use of a second conductor work function of less than 1 eV.

GEBALLE et al teaches a power element, as in KUCHEROV et al, in figure 3, wherein a pair of conductor surfaces are separated by a gap for power generation.  Paragraph 16 details an emitter electrode (second conductor) facing a collector electrode (first conductor), wherein the work function of the collector material is lower than that of the emitter at less than 1eV.  The selection of a work function of the collector or first conductor of less than 1eV increases the affinity of the material for electrons, as is established in the art, to enable the movement of electrons from the emitting surface to the collecting surface with ease.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the 1eV collector or first conductor of GEBALLE et al as the collector present in the device of KUCHEROV et al so as to increase the electron affinity of the collector by decreasing the work function.  The claim is directed to an apparatus which enables quantum tunneling when the surfaces to are at the same temperature, but the manner of operation of the device does not differentiate the apparatus claim from the prior art, see MPEP section 2114.  Moreover, it is the position of the examiner, since the prior art device of GEBALLE et al as modified by KUCHEROV et al provides the same structure comprising the required work function surfaces with the claimed dielectric layer spacing, the same operation of the device as claimed would be realized without modification to the structure.  The same structure is utilized in the claim as in the prior art which would produce the claimed tunneling effect, ensuring the prior art device also capable of this functionality, even without explicit recitation thereof.

Regarding claim 2, paragraph 16 of GEBALLE et al teaches the use of a low work function coating on the surface of the conductor to arrive at the desired work function.  It is the position of the examiner the coating is a treatment to the surface.  Moreover, this paragraph teaches the use of doping the surface as well to lower the work function to the desired level of less than 1eV.

Regarding claim 3, paragraph 16 of GEBALLE et al teaches the use of a low work function coating on the surface of the conductor to arrive at the desired work function.  Claim 1 also teaches the use of an electrically conducting coating in KUCHEROV et al.  



Regarding claims 10 and 11, KUCHEROV et al teaches the use of vacuum gap spacing layer or particles of the spacer (both reading on the dielectric layer as in the response to claim 1 above) to occasionally be between 20-100 nm in c. 8, l. 45-53 as shown in figures 2A, 2B and 2E-2G.

Regarding claim 12, KUCHEROV et al teaches the shaping of the spacer layer can include tapered shaping in c. 8, 13-34.

Regarding claim 13, paragraphs 5 and 59 of GEBALLE et al details the use of a cloud of metal ions with ceramic porous separator layer.

Regarding claim 14, paragraph 57 of GEBALLE et al details the use of an insulating layer on the second surface of the collector electrode or first conductor.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEBALLE et al, in view of KUCHEROV et al, as applied to claim 1 above, and further in view of KOUMOTO et al (US PG PUB 2014/0224294).
Regarding claim 7, paragraph 16 of GEBALLE et al details the use of numerous electrically conductive materials and paragraph 62 teaches the use of carbon conductors but fails to disclose the use of graphene as the collector or first electrode.



At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a graphene electrode, as in KOUMOTO et al, as an electrode of modified GEBALLE et al and KUCHEROV et al, since it is a known conductive, electrode material of use in thermoelectrics.
Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive.
The applicant argues KUCHEROV et al and SMALL fail to teach a dielectric that is uniform and solid on pages 8-9.
Firstly, a reference SMALL is not utilized herein.  GEBALLE et al was and remains the primary teaching.  GEBALLE et al shows the use of spacers (12) uniform in size and solid in that they allow for the maintenance of the intended spacing, as discussed therein.  The gap formed by the spacers of GEBALLE et al fulfills the same functionality of maintaining spacing taught in paragraph 33 of the instant application.
Secondly, KUCHEROV et al also teaches a dielectric which is uniform and solid in that the particles are uniform in spacing (as shown in figures 2 and 2C) and material (c. 8 teaches the spacers to be made of single material particles) and solid in their fabrication of a known solid material such as the TiO2 material of column 8.  The claim does not require the sizing to be uniform or qualify the way in which the dielectric is uniform.  For this reason, the compressive force and deformation that the applicant argues occur in KUCHEROV et al does not teach away from the uniform, solid layer of the claim.
The applicant makes clear they wish to recite their arguments regarding the combination again.  The examiner reincorporates her responses in the non-final rejection of October 14, 2020 herein as well, further reiterating the arguments to their remarks previously made, herein.
The applicant argues on page 10 for the first and second conductors being the same temperature is required by the independent claim 1.  
As previously stated, the examiner disagree the temperature of the device differentiates the apparatus from the prior art.  As detailed clearly at MPEP section 2114, section II, “[A]pparatus claims cover what a device is, not what a device does” from Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Furthermore, this section addresses the exact issue discussed herein when it states a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” when all structural limitations of the claim are taught.  In this application, the claimed combination teaches the same structural components at issue, arranged spatially as in the claimed configuration.  Therefore, the MPEP clearly shows that the manner of operation of the device (the keeping of the surfaces at the same or different temperatures) does not differentiate the apparatus from the prior art.
The applicant argues KUCHEROV et al requires a hotter emitter teaching away from the claimed invention.  
The claim as written is directed to a structure (not a method of using) which is intended to be used in conditions with no temperature difference.  The 
The applicant argues that the temperature of the conductors being the same is required in claim 1 and amounts to “a description of a physical characteristic” “just as any other physical characteristic, e.g. made of metal, coated with a coating, is electrically conductive, is an insulator, etc.” not a method step.
The examiner strongly disagrees.  The applicant has listed specific, structural or inherent features of materials and inaccurately compared them with this statement.  For example, using one of applicant’s examples, a layer made of metal is a structural characteristic, wherein the layer will be made of metal regardless of the conditions or use of the metal layer.  A layer can be heated or cooled (temperature changed) depending on its use or conditions, but the layer’s make or inherent characteristics cannot be changed.  As previously stated, since the temperature conditions of the layer can be manipulated based on use or conditions, this is not a structural limitation and it is therefore not given weight in an apparatus claim.  The method by which the layers are treated is a consideration in a method claim.
The applicant resubmits their interpretation of the differences in GEBALLE on page 11.  The examiner submits the same responses as previously argued below.
The applicant argues GEBALLE et al fails to teach quantum tunneling at point 1.  The examiner agrees as KUCHEROV et al is utilized in the rejection to teach this point.
The applicant argues GEBALLE et al must utilize a magnetic field to motivate transfer at point 2 but the instant application does not, yet the claim does not limit the device in the method of electron transfer.
The applicant argues GEBALLE et al utilizes a vacuum gap at point 3 while the instant application does not.  The examiner disagrees with this assertion.  The instant application teaches the dielectric layer “may be in the form of a vacuum or air gap”.  While disingenuous to read the instant application as to “not require a vacuum”, it does not teach away from it.  
The applicant argues GEBALLE et al uses an accelerating gate electrode at point 4 while the instant application does not, the claims do not limit the device in this manner.
The applicant argues GEBALLE et al requires a temperature difference in point 5 and the bolded remarks while the instant application does not.  The claim as written is directed to a structure (not a method of using) which is intended to be used in conditions with no temperature difference.  The intended use of the structure is not given patentable weight as it does not change the fundamental structure present in the claim as detailed in the MPEP.  Moreover, it is the position of the examiner that the use of two surfaces with the work function and gap as claimed and taught by the combination could 
The applicant argues GEBALLE et al does not teach or suggest a dielectric material in the gap in section 6, while the instant application does.  The examiner disagrees.  As detailed in the applicant’s specification at paragraph 55, a vacuum gap as in GEBALLE et al would read on the applicant’s dielectric layer.  Moreover, KUCHEROV et al further discusses the use of material with dielectric properties present as well.
The applicant argues that GEBALLE et al teaches a larger space between the conductors.  The examiner agrees, yet the essence of the obviousness rejection is the utilization of two different work function surfaces as close separation still renders power generation, teaching to the same intended function.
The applicant argues “there is no stated motivation to combine these references in the Office Action” and there is no motivation provided to combine GEBALLE et al and KUCHEROV et al since GEBALLE et al requires large temperature differential and KUCHEROV et al relies upon small spacing for tunneling, different mechanisms for transport, on pages 12-13.
Firstly, due to the nature of the rejection, there are two stated motivations within the rejection, a first that combines GEBALLE et al with KUCHEROV et al and then a second in the opposite arrangement.  Secondly, the examiner disagrees the use of a device in an arrangement to utilize a different manner of electron transport to accomplish the same goal of power generation is restricted by what is contemplated in either reference individually.  While the applicant is seemingly arguing the combination 
The applicant argues, on page 13, the use of the gate electrode of GEBALLE et al would not fit within the spacing of KUCHEROV et al, rendering the device not able to be combined.
The examiner disagrees.  KUCHEROV et al makes clear the use of a gate electrode therebetween is not needed, but rather just the same material electrodes, spaced closer together are sufficient for power generation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        06/16/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        06/16/2021